                          Case 2:20-mj-00004-BWC Document 1 Filed 03/03/20 Page 1 of 5

 AO 442 (Rev.11/11) AirestWanant



                                         United States District Court
                                                                  for the

                                                     Western District ofNorth dlarolina


                      United States of America
                                 V.
                       Cristobal Lopez-Lopez                                Case No, (                     ^0


                             Defendant


                                                       ARREST WARRANT

To:        Any authorized law enforcement officer

           YOU ARE COMMANDED to arrest and bring before a United States magistratejudge without unnecessary delay
(name ofperson to be arrested)        Cristobal Lopez-Lopez                                                                 ,
who is accused ofan offense or violation based on the following document filed with the court:

□ Indictment        □ Superseding Indictment   □ Information      □ Superseding Information    Complaint
O Probation Violation Petition   □ Supervised Release Violation Petition  O Violation Notice □ Order of the Court

This offense is briefly described as follows:
  the Illegal re-entry of a previously deported or removed alien.




Date:
                                                                                           Issuing (^dcek 'asignatwe

City and state:         Asheville. North Carolina                           W. Carleton Metcalf. US^aglstrate Judge. WDNC
                                                                                             Printeaname and title


                                                                  Return

          This warrant was received on (date)                          . and the person was arrested on (date)
at (city and stale)                                           •




Date:
                                                                                          Arresting officer's signature



                                                                                             Printed name and title
                   Case 2:20-mj-00004-BWC Document 1 Filed 03/03/20 Page 2 of 5


AO 91 (Rev. 11/11) Criminal Complaint
                                                                                                                     PILPn
                                                                                                                             N.C.
                                    United States District Court
                                                              for the                                             MAR 022020
                                              Western District ofNorth Carolina

                  United States of America                      )
                               V.                               )                              rnj w
                   Cristobal Lopez-Lopez                        )        Case No.
                                                                )
                                                                )
                                                                )
                                                                )
                          Defendant(s)


                                               CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                January 01.2020               in the county of          Hendersonvllle         in the

     Western          District of        North Carolina     ,the defendant(s)violated:

            Code Section                                                   Offense Description
8 U.S.C.§1326(a)                             the illegal re-entry of a previously deported or removed alien.




         This criminal complaint is based on these facts:
Please see attached,affidavit




        n Continued on the attached sheet.



                                                                                           Complainant's signatiwe

                                                                                           Robert MoGee, DO
                                                                                           Printed name and title


Sworn to before me and signed in my presence.


Date: 3/2»/2o2'0
                                                                                                      ignatjire


City and state:                 Asheville, North Carolina                  W.Carleton MetcaM; US Magistrate Judge, WDNC
                                                                                           Printed name and title




                   Case l:20-mj-00020-WCM Document 1 Filecd 03/02/20 Page 1 of 4
       Case 2:20-mj-00004-BWC Document 1 Filed 03/03/20 Page 3 of 5




                     UNITED STATES DISTRICT COURT

              WESTERN DISTRICT OF NORTH CAROLINA

                                     AFFIDAVIT


1. I, Robert McGee,Deportation Officer, U.S. Immigration and Customs Enforcement, United
   States Department of Homeland Secuiity, being duly sworn,state the following:

2. That your affiant is a graduate of the Federal Law Enforcement Training Center (FLETC)
   and has been employed as a federal officer of Immigi-ation and Customs Enforcement
   (ICE), for over 13 yeai's during which time I have conducted numerous investigations
   relating to administi'ative and criminal violations of the Immigration & Nationality Act
   (INA);

3. That the information contained in this affidavit is based on your affiant's personal
   paiticipation in this investigation and fi'om information provided to youi* affiant by other
   law enforcement officers. This affidavit is being submitted for the limited purpose of
   establishing probable cause to support the airest of Cristobal LOPEZ-LOPEZ, I have not
   included each and every fact known to me concerning this investigation and have set forth
   only those facts that I believe are necessaiy for said purpose;

4. That there is probable cause to believe that Cristobal LOPEZ-LOPEZ [hereafter refeixed to
   as LOPEZ-LOPEZ] has committed an offense in violation of Title 8, United States Code,
   Section 1326(a) involving the reentiy into the United States of an alien who was previously
   arrested and deported from the United States. LOPEZ-LOPEZ did not obtain the consent of
   the Attorney General of the United States prior to March 1, 2003 or the Secretary of the
   Department of Homeland Security after February 28, 2003 to reapply for admission to the
   United States after said deportation;

5. On January 01, 2020, Designated Immigration Officer (DIO) became aware of LOPEZ-
   LOPEZ via a fingeiprint match in the Centi'al Index System database. Records checks
   indicated that LOPEZ-LOPEZ was a previously removed alien, currently in local custody in
   Henderson County, NC. A detainer was lodged with Henderson County based on
   infoimation that LOPEZ-LOPEZ was an alien previously removed from the United States;

6. That on January 2, 2020, D.O. Mike Rozos interviewed LOPEZ-LOPEZ at the Henderson
   County Jail. LOPEZ-LOPEZ was inteiviewed in the English language advised of his
   Miranda rights, which he acknowledged, and then provided a statement;

7. That on or about January 02, 2020, LOPEZ-LOPEZ's fingerprints were entered into the
   Integrated Automated Fingerprint Identification System (lAFIS) which is dii-ectly connected
   with the NCIC. The lAFIS system indicated that LOPEZ-LOPEZ had previously been
   assigned FBI number 4C743FPAM. The NCIC record for that FBI number, as well as


       Case l:20-mj-00020-WCM Document 1 Filed 03/02/20 Page 2 of 4
        Case 2:20-mj-00004-BWC Document 1 Filed 03/03/20 Page 4 of 5




     checks of other law enforcement indices revealed that LOPEZ-LOPEZ was previously
     deported from the United States under immigration file number A 213 003 916;

 8. That your affiant reviewed a copy of immigration file number A 213 003 916 relating to
    LOPEZ-LOPEZ discovered the following:

        a.   that his true name is Cristobal LOPEZ-LOPEZ;
        b.   that LOPEZ-LOPEZ was bom May 11,1997 in Mexico;
        c.   that LOPEZ-LOPEZ is a native of Mexico and a citizen of Mexico;
        d.   that LOPEZ-LOPEZ illegally entered the United States at or neai' an unknown place
             on or about an unknown date;
        e. that on November 12, 2019 LOPEZ-LOPEZ was ordered removed by an
           Immigi-ation Judge in Lumpkin, GA;
        f. that on November 18, 2019, LOPEZ-LOPEZ was removed fi-om the United States
           via Brownsville, Texas, and Form 1-205 Warrant of Removal/Deportation was
             executed.
        g. that illegally reentered the United States at or near Unknown Place on or about
             Unlmown Date;

 9. That on February 22, 2019, ICE officers conducted extensive automated record checks of
    immigration indices and was unable to locate a record(s) that LOPEZ-LOPEZ was granted
    permission by the Attorney General ofthe United States or the Secretary ofthe Department
    of Homeland Security to reapply for admission to the United States after
    deportation/removal;


 10. That there is probable cause to believe that Cristobal LOPEZ-LOPEZ,having been found in
     the United States on or about January 01, 2020, after in fact being previously aiTested and
     removed from the United States, and having entered the United States without obtaining
     permission fi'om the Attorney General of the United States or the designated Secretary of
     the Department of Homeland Secuiity to reapply for admission into the United States, there
     is probable cause to believe that Cristobal LOPEZ-LOPEZ is in the United States in
     violation of Title 8, ofthe United States Code, Section 1326(a);

 11. Based on the above information your affiant respectfully requests a wairant for the aiTest of
    Cristobal LOPEZ-LOPEZ.

    Fuither your affiant sayeth not.              ^            z

DATE: W 9{)                                        ^
                                          Robert McGee
                                          Deportation Officer
                                          U.S. Department ofHomeland Security
                                          U.S. Immigration and Customs Enforcement


        Case l:20-mj-00020-WCM Document 1 Filed 03/02/20 Page 3 of 4
         Case 2:20-mj-00004-BWC Document 1 Filed 03/03/20 Page 5 of 5




(This affidavit reviewed by AUSA John D. Pritchard)

Sworn before me on this the^ day of March,2020.



W.Carleton Metcalf
US Magistrate Judge/5VDNC




         Case l:20-mj-00020-WCM Document 1 Filed 03/02/20 Page 4 of 4
